ORDER

PER CURIAM.
Employer appeals from the denial of its motion to quash the execution of a certificate of assessment of unpaid unemployment insurance contributions. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance . with Rule 84.16(b).